 

 

USDC-SDNY

 

 

 

DOCUMENT
‘ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: (7. [(, {2014
BRIAN SUGHRIM, et al.,
Plaintifls, No. 19-CV-7977 (RA)
v.

ORDER
STATE OF NEW YORK, et al.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On the consent of the parties, during the pendency of this action, Defendant New York
State Department of Corrections and Community Supervision (NYS DOCCS) and Defendant
Annucci, acting in his official capacity, agree not to retaliate against any corrections officer for
requesting to wear a beard for religious reasons. In addition, Defendants NYS DOCCS and
Annucci agree that pending the Court’s ruling on Plaintiffs’ motion for a preliminary injunction,
any corrections officer may maintain a beard if the officer: 1) has filed a declaration in this action,
or 2) has a pending religious accommodation request and is not assigned to a clean shaven post
and does not regularly swap with an officer assigned to a clean shaving post. By this agreement,

Defendants do not waive any jurisdictional or other arguments.

Dated: | December 6, 2019 ij ( /
New York, New York i Vv

Ronnie Abra

United States District Judge

SO ORDERED.

 
